Filed 05/26/20                                  Case 20-22156                                             Doc 53

          1      YOUNG & LAZZARINI
                 NICHOLAS LAZZARINI (CSB #259247)
          2      KENRICK YOUNG (CSB #236032)
                 770 L Street, Suite 950
          3      Sacramento, California 95814-7717
                 916.929.6865 (tel)
          4      916.471.0377 (fax)
          5      info@kenrickyoung.com

          6      Attorneys for Creditor Kenny Kwong, an individual

          7                         UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA
          8
          9
                 In re:                                    )    Case No. 20-22156
         10                                                )
         11                                                )    Chapter 11
                                                           )
         12                                                )    DCN: NUU-1
         13                                                )
         14                                                )
                 EURISKO DEVELOPMENT LLC,                  )    PROOF OF SERVICE
         15                                                )
         16                                                )
         17                                                )
                                                           )
         18                                                )
         19                                                )
         20                                                )
                              Debtor.                      )
         21
                                                           )
         22                                                )
         23                                                )
                                                           )
         24
         25
         26
         27
         28
                 PROOF OF SERVICE                                                      YOUNG & LAZZARINI
                                                                                     770 L STREET, SUITE 950
                                                               -1 -                 SACRAMENTO, CA 95814
                                                                                                916.929.6865
Filed 05/26/20                                   Case 20-22156                                                  Doc 53

          1                                      PROOF OF SERVICE
                        I am a resident of the State of California, over the age of eighteen years, and
          2
                 not a party to the within action. My business address is Young & Lazzarini, 770 L
          3      Street, Suite 950, Sacramento, CA 95814. On the date set forth below, I served the
          4      within document(s):
          5               1. OPPOSITION TO MOTION FOR RELIEF FROM ORDER
          6                  DISMISSING CASE
          7
                              BY FAX: by transmitting via facsimile the document(s) listed above to
          8           ¨       the fax number(s) set forth below on this date before 5:00 p.m.
          9                   BY MAIL: by placing the document(s) listed above in a sealed
                      ý       envelope with postage thereon fully prepaid, in the United States mail
         10                   at Sacramento, California addressed as set forth below.
         11
         12            1. Eurisko Development LLC, 4517 Sierra Way, Fair Oaks, CA 95628
                       2. Eurisko Development LLC, c/o Chinonye Ugorji, Nonye Ugorji Law
         13               Corporation, 2775 Cottage Way, Suite 36, Sacramento, CA 95825
         14
                        I am readily familiar with the firm's practice of collection and processing
         15      correspondence for mailing. Under that practice it would be deposited with the U.S.
         16      Postal Service on that same day with postage thereon fully prepaid in the ordinary
                 course of business. I am aware that on motion of the party served, service is
         17      presumed invalid if postal cancellation date or postage meter date is more than one
         18      day after date of deposit for mailing in affidavit.
         19           I declare under penalty of perjury under the laws of the United States of
                 America that the above is true and correct.
         20
         21            Executed on May 26 2020 at Sacramento, California.

         22
         23
                                                        /s/ Nicholas Lazzarini
         24                                                       NICHOLAS LAZZARINI
         25
         26
         27
         28
                 PROOF OF SERVICE                                                            YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                                                             -2 -                         SACRAMENTO, CA 95814
                                                                                                      916.929.6865
